PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea and Entry of Final Order of Discipline.
On February 10, 1975 counsel for the complainant filed the Complaint with The Florida Bar alleging:
“On or about December 12, 1973, Respondent was charged in Federal Court by Criminal Information, a copy of which is attached, with three counts of failure to file an income tax return, a misdemeanor.
On or about April . 18, 1974, Respondent was adjudged guilty of knowingly failing to file an income tax return after he plead guilty to Count III of the Information. By amended order dated June 24, 1974, Respondent was sentenced to 30 days confinement. A copy of both orders are attached to the Complaint.
By reason of the foregoing, Respondent has violated Rule 11.02(3) (a) and (b) of the Integration Rule of The Florida Bar and DR 1-102 (A) (4) of the Code of Professional Responsibility.”
The Petition for Approval of Conditional Guilty Plea is granted, and Respondent, Frederick R. Snyder, is hereby disciplined by public reprimand to be published in the Southern Reporter based upon the facts contained in the Complaint cited above. The publication of this opinion shall serve as the public reprimand to Respondent.
Costs in the amount of One Hundred Fifty Dollars and Ten Cents ($150.10) are hereby taxed against the Respondent.
It is so ordered.
ADKINS, C. J., and ROBERTS, BOYD, DEKLE, OVERTON and ENGLAND, JJ., concur.